1                                                                                                                               O c t o b e r 2 7 , 1 9 9 7
2                                                                                                                               F O R P U B L I C A T I O N
3

 4

 5
                                            I N    T H E     S U P R E M E

                                                                         A T
                                                                                    C O U R T

                                                                                   J A C K S O N
                                                                                                    O F     T E N N E S S E E
                                                                                                                                      FILED
                                                                                                                                      October 27, 1997
 6
                                                                                                                                     Cecil Crowson, Jr.
 7
                                                                                                                                      Appellate C ourt Clerk
 8   W I L L I A M       G A Y L E    W A R R E N ,                                       (
 9                                                                                        (
10 P. l a i n t i f f - A p p e l l a n t ,                                  (
11                                                                                        (     M c N a i r y       C i r c u i t
12                                                                                        (
13   v .                                                                                  (     H o n . J o n         K e r r y     B l a c k w o o d ,
14                                                                                        (     J u d g e
15                                                                                        (
16                                                                                        (     S .       C t .   N o .   0 2 S 0 1 - 9 6 0 2 - C V - 0 0 0 0 6
17   T H E E S T A T E O F J E R R Y               N . K I R K ,                          (
18   D E C E A S E D A N D B E L T O N             D U N C A N d / b / a                  (
19   D E L T A T R E E S E R V I C E ,                                                    (
20                                                                                        (
21               D e f e n d a n t - A p p e l l e e .                                    (
22
23
24
25   F o r     P l a i n t i f f - A p p e l l a n t :                                                    F o r   D e f e n d a n t - A p p e l l e e :
26
27   J o s e p h     C   . L a n g s t o n                                                                S t e p h e n C r a i g K e n n e d y
28       L a n g s   t   o n , L a n g s t o n ,         M i c h a e l                                        D e u s n e r & K e n n e d y
29       & B o w     e   n , P . A .                                                                      S e l m e r
30   B o o n e v i   l   l e , M S
31
32   K e n   t E . S       m i t h
33       W   e b b , S     a n d e r s , D e a t o n ,
34       B   a l d u c c   i , S m i t h & F a u l k s
35   O x f   o r d , M     S
36
37
38
39
40
41
42
43                                                                 O      P    I      N   I     O     N
44
45
46   J U D G M E N T O F         T   R I A L   C O U R   T A N D
47   J U D G M E N T O F         C   O U R T   O F A     P P E A L S
48   R E V E R S E D ; C A       S   E R E M   A N D E   D .                                                                  R E I D ,     J .
49                     T h       i   s c a s   e p r     e s e n t s      f o r       r e v i e w         t h e   d e c i s i o n o f       t h e   C o u r t
 1   o f     A p p e a l s         a f f i r m i n g         t h e     t r i a l       c o u r t ’ s             g r a n t       o f       s u m m a r y       j u d g m e n t

 2   f o r     t h e       o w n e r     o f     a     v e h i c l e         i n     a n       a c t i o n           f o r     p e r s o n a l         i n j u r i e s

 3   c a u s e d       b y     t h e     n e g l i g e n t           o p e r a t i o n             o f     t h e       v e h i c l e .             T h e     C o u r t       o f

 4   A p p e a l s         f o u n d     t h a t       t h e r e       i s     n o     g e n u i n e             i s s u e       o f       m a t e r i a l         f a c t       a s     t o

 5   t h e     e x i s t e n c e         o f     a     m a s t e r - s e r v a n t                 r e l a t i o n s h i p             b e t w e e n         t h e     d r i v e r

 6   a n d     t h e       o w n e r     a n d       d i s m i s s e d         t h e       c o m p l a i n t               a g a i n s t       t h e       o w n e r .           T h i s

 7   C o u r t       c o n c l u d e s         t h a t       t h e     l o w e r       c o u r t s             e r r e d       i n     g r a n t i n g         s u m m a r y

8    j u d g m e n t .

9

10                                                                                             I

11

12                             T h e     p l a i n t i f f ,           W i l l i a m           G a y l e         W a r r e n ,         a l l e g e s         t h a t       o n

13   O c t o b e r         1 9 ,     1 9 9 1     h e     w a s       d r i v i n g         a       t r a c t o r - t r a i l e r               o n     U . S .       H i g h w a y

14   4 5     i n     M c N a i r y       C o u n t y ;         t h a t       a t     t h a t         t i m e         a n d     p l a c e       t h e       d e f e n d a n t

15   J e r r y       N .     K i r k ,       n o w     d e c e a s e d ,           w a s       d r i v i n g           a     p i c k u p       t r u c k       i n     t h e

16   o p p o s i t e         d i r e c t i o n ;         t h a t       K i r k ’ s         v e h i c l e             c r o s s e d         t h e     c e n t e r       l i n e         a n d

17   s t r u c k       t h e       p l a i n t i f f ’ s         v e h i c l e ;           a n d         t h a t       K i r k       w a s     k i l l e d         a n d     t h e

18   p l a i n t i f f         w a s     i n j u r e d         a s     t h e       r e s u l t           o f     t h e       c o l l i s i o n .             T h e

19   c o m p l a i n t         f u r t h e r         c h a r g e s         t h a t     t h e         p i c k u p           t r u c k       w a s     o w n e d       b y     t h e

20   d e f e n d a n t         B e l t o n       D u n c a n ,         d / b / a       D e l t a           T r e e         S e r v i c e       a n d       t h a t     K i r k         w a s

21   “ a n     a g e n t       a n d     e m p l o y e e ”           o f     D u n c a n .

22

23                             T h e     d e f e n d a n t           D u n c a n       f i l e d           a n       a n s w e r       i n     w h i c h       h e     d e n i e d

24   t h a t       t h e     p l a i n t i f f         i s     e n t i t l e d         t o         r e c o v e r           f r o m     h i m .         H e     s t a t e s         i n

25   h i s     a n s w e r         t h a t     h e     “ a d m i t s         t h a t       J e r r y           N .     K i r k       w a s     e m p l o y e d         b y

26   B e l t o n       D u n c a n       d / b / a       D e l t a         T r e e     S e r v i c e ,               b u t     s p e c i f i c a l l y             d e n i e s

27   t h a t       J e r r y       N .   K i r k       w a s     a c t i n g         a s       t h e       e m p l o y e e           o r     a g e n t       o f     t h e




                                                                                           - 2 -
 1   d e f e n d a n t         B e l t o n         D u n c a n         d / b / a         D e l t a       T r e e       S e r v i c e         o r     w a s     o n     o r       a b o u t

 2   a n y     b u s i n e s s           o f     B e l t o n         D u n c a n         d / b / a       D e l t a         T r e e     S e r v i c e         a t     t h e       t i m e

 3   o f     t h e     a c c i d e n t . ”

 4

 5                             D u n c a n ’ s           m o t i o n         f o r       s u m m a r y         j u d g m e n t         a s s e r t s         t h a t       t h e r e

 6   i s     n o     g e n u i n e         i s s u e       o f       m a t e r i a l           f a c t       a n d     t h a t       h e     i s     e n t i t l e d         t o

 7   j u d g m e n t         a s     a     m a t t e r         o f     l a w .           D u n c a n ’ s         d e p o s i t i o n           a n d       a f f i d a v i t

 8   f i l e d       i n     s u p p o r t         o f     t h e       m o t i o n         s t a t e         t h a t       “ K i r k       h a d     p e r m i s s i o n           t o

 9   d r i v e       D u n c a n ’ s           v e h i c l e ,         b u t       o n l y       d u r i n g         w o r k i n g         h o u r s , ”       “ K i r k         [ w a s ]

10   n o t     w o r k i n g         o n       t h e     d a t e       o f     t h e       a c c i d e n t , ”             “ t h e     o n l y       t i m e       D u n c a n

11   e v e r       g a v e     K i r k         p e r m i s s i o n           t o     u s e       t h e       v e h i c l e         o u t s i d e       o f     w o r k i n g

12   h o u r s       w a s     i f       t h e y       w e r e       d o i n g       a     p r i v a t e         j o b , ”         “ o n     t h e     d a t e       o f     t h e

13   a c c i d e n t ,         t h e r e         w a s     n o       t y p e       o f     p r i v a t e         w o r k       b e i n g       d o n e , ”         “ D u n c a n

14   h a d     n o     k n o w l e d g e           t h a t       K i r k       w a s       u s i n g         t h e     t r u c k       o n     t h e       d a t e     o f       t h e

15   a c c i d e n t         u n t i l         a f t e r       t h e     a c c i d e n t           a n d       h a d       n e v e r       g i v e n       K i r k

16   p e r m i s s i o n           t o     b e     d r i v i n g         t h e       t r u c k         o n     t h a t       d a t e , ”       a n d       “ o n     t h e       d a t e

17   o f     t h e     a c c i d e n t ,           K i r k       w a s       n o t       o n     o r     a b o u t         a n y     b u s i n e s s           o f     D u n c a n

18   a n d     w a s       n o t     a c t i n g         o n     D u n c a n ’ s           b e h a l f         i n     f u r t h e r a n c e           o f     a n y       o f     h i s

19   b u s i n e s s . ”

20

21                             I n       o p p o s i t i o n           t o     t h e       m o t i o n ,         t h e       p l a i n t i f f         s u b m i t t e d           t w o

22   a f f i d a v i t s           i n     w h i c h       t h e       a f f i a n t s           s t a t e ,         “ I     h a v e       p e r s o n a l         k n o w l e d g e

23   t h a t       J e r r y       K i r k       h a d     p e r m i s s i o n             f r o m       B e l t o n         D u n c a n       t o     u s e       h i s

24   e m p l o y e r ’ s           e q u i p m e n t           o n     t h e       w e e k e n d s           a n d     d u r i n g         o t h e r       o f f     d u t y

25   h o u r s . ”           T h e       p l a i n t i f f           a l s o       f i l e d       a n o t h e r           a f f i d a v i t         i n     w h i c h       t h e

26   a f f i a n t         m a d e       t h e     a b o v e         s t a t e m e n t           a n d       a d d e d ,       “ w o r k i n g         o n     w e e k e n d s

27   u s i n g       e q u i p m e n t . ”




                                                                                               - 3 -
 1                               T h e     r e c o r d         s h o w s     t h a t       D u n c a n           w a s     a     r e s i d e n t         o f     M i s s o u r i

 2   a n d       p r o v i d e d         “ t r e e       s e r v i c e s ”         f o r      s e v e r a l            e l e c t r i c         t r a n s m i s s i o n

 3   c o m p a n i e s ,           i n c l u d i n g           P i c k w i c k       E l e c t r i c             C o o p e r a t i v e ,           G i b s o n         C o u n t y

 4   E l e c t r i c         C o o p e r a t i v e ,             a n d     A r k a n s a s           P o w e r         a n d     L i g h t       C o m p a n y ;         t h a t

 5   t h e       d e c e a s e d         K i r k       w a s     t h e     f o r e m a n           o f     a     c r e w       w o r k i n g       o n     a     c o n t r a c t

 6   w i t h       P i c k w i c k         E l e c t r i c         C o o p e r a t i v e             a t       t h e     t i m e     o f       t h e     a c c i d e n t ;

 7   t h a t       t h e     c r e w       r e g u l a r l y         w o r k e d       o n         t h e       P i c k w i c k       j o b       f o u r       d a y s       a

 8   w e e k ;       a n d       t h a t     t h e       c r e w     w o r k e d       o n         “ p r i v a t e         j o b s ”       w h e n       a v a i l a b l e

 9   a f t e r       r e g u l a r         w o r k i n g         h o u r s     a n d       o n       d a y s       o f f .         T h e       r e c o r d       f u r t h e r

10   s h o w s       t h a t       K i r k     w a s       i n     c h a r g e       o f      D u n c a n ’ s            v e h i c l e s         a n d     e q u i p m e n t ,

11   t h a t       h e     s e l e c t e d         a     p l a c e       w h e r e     t h e         v e h i c l e s           w e r e     k e p t       w h e n       n o t       i n

12   u s e       a n d     t h a t       K i r k       w a s     a u t h o r i z e d          t o        m a k e       p r e l i m i n a r y           c o n t a c t s           f o r

13   “ p r i v a t e         w o r k . ”           T h e       r e c o r d     d o e s        n o t        s h o w       t h e     t i m e       ( d a y       o r     n i g h t )

14   a t     w h i c h       t h e       a c c i d e n t         o c c u r r e d       o r         t h e       p u r p o s e       o f     t h e       t r i p .

15

16                                                                                           I I

17

18                               T h e     s t a n d a r d         f o r     r e v i e w           o f     a     t r i a l       c o u r t ’ s         g r a n t       o f

19   s u m m a r y         j u d g m e n t         i s     d e     n o v o     w i t h        n o        p r e s u m p t i o n           o f     c o r r e c t n e s s .

20   C a r v e l l         v .     B o t t o m s ,         9 0 0     S . W . 2 d       2 3 ,         2 6       ( T e n n .       1 9 9 5 ) .           S u m m a r y

21   j u d g m e n t         i s     a p p r o p r i a t e           w h e r e       “ t h e         p l e a d i n g s ,           d e p o s i t i o n s ,             a n s w e r s

22   t o     i n t e r r o g a t o r i e s ,               a n d     a d m i s s i o n s             o n       f i l e ,       t o g e t h e r         w i t h       t h e

23   a f f i d a v i t s ,           i f     a n y ,       s h o w       t h a t     t h e r e           i s     n o     g e n u i n e         i s s u e       a s     t o       a n y

24   m a t e r i a l         f a c t       a n d       t h a t     t h e     m o v i n g           p a r t y       i s     e n t i t l e d         t o     a     j u d g m e n t

25   a s     a     m a t t e r       o f     l a w . ”           T e n n .     R .     C i v .           P .     5 6 . 0 3 .

26

27                               [ S ] u m m a r y j u d g m e n t i s a p p r o p r i a t e w h e r e :                                           ( 1 )
28                               t h e r e i s n o g e n u i n e i s s u e w i t h r e g a r d t o                                               t h e




                                                                                           - 4 -
 1                             m    a   t   e   r i     a l           f a    c t s        r e l   e   v   a n   t     t o          t h    e     c l a i m          o r      d e f e n s e
 2                             c    o   n   t   a i     n e d           i    n t        h e m     o   t   i o   n ,     B        y r d        v . H a l          l , 8      4 7
 3                             S    .   W   .   2 d       2 0         8 ,      2 1      0 ( T     e   n   n .     1   9 9        3 ) ;        a n d ( 2          ) t h      e
 4                             m    o   v   i   n g       p a         r t    y i        s e n     t   i   t l   e d     t        o a          j u d g m e        n t a      s a
 5                             m    a   t   t   e r       o f           l    a w        o n t     h   e     u   n d   i s        p u t    e   d f a c t          s .
 6                             A    n   d   e   r s     o n           v .      S t      a n d a   r   d     R   e g   i s        t e r        C o . , 8          5 7 S      . W       .   2 d
 7                             5    5   5   ,     5     5 9           ( T    e n n      . 1 9     9   3   ) .         T h        e m      o   v i n g p          a r t y      h       a   s
 8                             t    h   e       b u     r d e         n      o f        p r o v   i   n   g     t h   a t          i t    s     m o t i o        n s a      t i       s   f i e s
 9                             t    h   e   s   e       r e q         u i    r e m      e n t s   .         D   o w   n e        n v      .     A l l s t        a t e      I n       s   .
10                             C    o   .   ,     8     1 1           S .    W . 2      d 5 2     3   ,     5   2 4     (        T e n    n   . 1 9 9 1          ) .        W h       e   n
11                             t    h   e       p a     r t y           s    e e k      i n g     s   u   m m   a r   y          j u d    g   m e n t m          a k e s      a
12                             p    r   o   p   e r     l y           s u    p p o      r t e d       m   o t   i o   n ,          t h    e     b u r d e        n s h      i f       t s t o
13                             t    h   e       n o     n m o         v i    n g        p a r t   y       t o     s   e t          f o    r   t h s p e          c i f i    c         f a c t s
14                             e    s   t   a   b l     i s h         i n    g t        h e e     x i     s t   e n   c e          o f        d i s p u t        e d ,
15                             m    a   t   e   r i     a l           f a    c t s        w h i   c h       m   u s   t          b e      r   e s o l v e        d b y           t h e
16                             t    r   i   e   r       o f           f a    c t .          B y   r d     ,     8 4   7          S . W    .   2 d a t            2 1 5 .
17
18                                                  .       .     . C          o    u r t s      m u      s t       v i       e w     t   h e     e     v i   d e n   c   e i n                t h e
19                             l    i   g   h   t       m   o   s t f          a    v o r a    b l e        t   o     t       h e     n   o n m   o     v i   n g     p   a r t y              a n d
20                             m    u   s   t       a   l   s   o d r          a    w   a l    l r        e a   s   o n       a b l   e     i n   f     e r   e n c   e   s i n                t h e
21                             n    o   n   m   o   v   i   n   g p a          r    t y ’ s      f a      v o   r   .           B y   r   d ,     8     4 7     S .   W   . 2 d a              t
22                             2    1   0   -   2   1   1   .       C o        u    r t s      s h o      u l   d     g       r a n   t     a     s     u m   m a r   y
23                             j    u   d   g   m   e   n   t     o n l        y      w h e    n b        o t   h     t       h e     f   a c t   s       a   n d     t   h e
24                             i    n   f   e   r   e   n   c   e s t          o      b e      d r a      w n       f r       o m     t   h e     f     a c   t s     p   e r m i t a
25                             r    e   a   s   o   n   a   b   l e p          e    r s o n      t o        r   e   a c       h o     n   l y     o     n e     c o   n   c l u s i o n .
26                             I    d   .
27
28
29
30   B a i n   v .       W e l l s ,                9 3 6             S . W . 2 d            6 1 8 ,          6 2 2           ( T e n n .         1 9 9 7 ) .

31

32                                                                                                              I I I

33

34                             T h e            p l a i n t i f f                       i n s i s t s           t h a t            s u m m a r y              j u d g m e n t                  d o e s       n o t    l i e

35   i n   t h i s       c a s e            f o r           t w o            r e a s o n s :              i n       a n          a c t i o n            f o r      i n j u r y                 t o     p e r s o n s

36   a n d / o r      p r o p e r t y                   c a u s e d                 b y      t h e        n e g l i g e n t                   o p e r a t i o n             o r           u s e        o f     a n

37   a u t o m o b i l e ,              p r o o f               o f          o w n e r s h i p                o f     t h e           v e h i c l e              p u r s u a n t                 t o      T e n n .
                                                                                                  1
38   C o d e   A n n .         §        5 5 - 1 0 - 3 1 1                      ( 1 9 9 3 )                c o n s t i t u t e s                   e v i d e n c e               o f        a         m a s t e r -


               1
                   T e n n .       C o d e          A n n .       §         5 5 - 1 0 - 3 1 1         ( 1 9 9 3 )             p r o v i d e s         a s     f o l l o w s :


                                           ( a ) I n a l                           l a c t    i o n s f o r               i   n j u r y t       o p e r s o        n s a n d / o r
                               t o p r o p e r t y c a u                           s e d b    y t h e n e g               l   i g e n t o       p e r a t i o      n o r u s e
                               o f a n y a u t o m o b i                           l e . .    . w i t h i n               t   h i s s t a       t e , p r o        o f o f
                               o w n e r s h i p o f s u                           c h v e    h i c l e s h a             l   l b e p r         i m a f a c        i e




                                                                                                                - 5 -
 1   s e r v a n t       r e l a t i o n s h i p                             s u f f i c i e n t                        t o       w i t h s t a n d                             a          m o t i o n                   f o r     s u m m a r y

 2   j u d g m e n t ;         a n d ,                 i n          t h e       a l t e r n a t i v e ,                           t h e                   e v i d e n c e                       c o n s i d e r e d                  o n   t h e

 3   m o t i o n       f o r           s u m m a r y                  j u d g m e n t                c r e a t e s                      a         g e n u i n e                       i s s u e                w i t h           r e g a r d     t o

 4   t h e     r e l a t i o n s h i p                            b e t w e e n          K i r k             a n d             D u n c a n                      a t         t h e               t i m e             o f      t h e

 5   a c c i d e n t .

 6

 7                             D u n c a n                        r e s p o n d s            t h a t               t h e          “ p r e s u m p t i o n ”                                        w h i c h               a r i s e s

 8   p u r s u a n t       t o              T e n n .               C o d e          A n n .         §       5 5 - 1 0 - 3 1 1                              u p o n             p r o o f                    o f         o w n e r s h i p       w a s

 9   r e b u t t e d       b y              e v i d e n c e                  t h a t         K i r k               w a s          n o t                   o p e r a t i n g                        D u n c a n ’ s                 v e h i c l e

10   w i t h i n       t h e           c o u r s e                  a n d       s c o p e            o f           h i s          e m p l o y m e n t .

11

12                             T h e               s t a t u t e                p r o v i d e s                    t h a t              p r o o f                   o f         o w n e r s h i p                          i s     p r i m a

13   f a c i e       e v i d e n c e                   t h a t           t h e         v e h i c l e                    w a s           b e i n g                   o p e r a t e d                          w i t h         t h e     c o n s e n t

14   o f     t h e     o w n e r                 b y         t h e       o w n e r ’ s               s e r v a n t                      w i t h i n                       t h e            c o u r s e                   a n d     s c o p e     o f

15   t h e     s e r v a n t ’ s                   e m p l o y m e n t .

16

17                             I n               H a m r i c k               v .       S p r i n g                 C i t y              M o t o r                   C o . ,                7 0 8             S . W . 2 d           3 8 3

18   ( T e n n .       1 9 8 6 ) ,                 t h e            C o u r t          n o t e d             t h a t              s i n c e                     p r o o f                  o f         o w n e r s h i p               u n d e r

19   t h e     l 9 5 7     a m e n d m e n t                          t o       T e n n .            C o d e                 A n n .              §         5 5 - 1 0 - 3 1 1                          i s          e v i d e n c e        o f




                               e   v    i    d   e n c   e   t       h a t     t h   e v     e h i       c l e      a    t      t h e         t       i m   e   o     f     t   h e         c    a u   s e         o f
                               a   c    t    i   o n     s   eu      d o     n w     a s     b e i       n g o      p    e    r a t e       d         a n   d   u     s   e d     w    i    t    h
                               a   u    t    h   o r i   t   ,y        c o   n s e   n t ,     a n       d k n      o    w    l e d g       e         o f     t h     e     o   w n    e    r      i   n t         h e
                               v   e    r    y     t r   a   sn      a c t   i o n     o u   t o         f w h      i    c    h t h         e         i n   j u r     y     o   r      c    a    u s   e o         f
                               a   c    t    i   o n     a   or      s e ,     a n   d s     u c h         p r o    o    f      o f         o w       n e   r s h     i   p     l i    k    e    w i   s e
                               s   h    a    l   l b     e   p       r i m   a f     a c i   e e         v i d e    n    c    e t h         a t         t   h e       v   e h   i c    l    e      w   a s
                               t   h    e    n     a n   d   t       h e r   e b     e i n   g o         p e r a    t    e    d b y           t       h e     o w     n   e r   ,      o    r      b   y t         h e
                               o   w    n    e   r ’ s     s e       r v a   n t ,     f o   r t         h e o      w    n    e r ’ s         u       s e     a n     d     b   e n    e    f    i t     a n       d
                               w   i    t    h   i n     t h e         c o   u r s   e a     n d         s c o p    e         o f t         h e         s   e r v     a   n t   ’ s
                               e   m    p    l   o y m   e n t       . .       .     .

                                         ( b ) T h i s s e c t i o n i s i n t h e n a t u r e o f r e m e d i a l
                               l e g i s l a t i o n a n d i t i s t h e l e g i s l a t i v e i n t e n t t h a t i t
                               b e g i v e n a l i b e r a l c o n s t r u c t i o n .




                                                                                                                        - 6 -
                                                                                                                                                                                                                                                                                                    2
 1   t h e                m a s t e r - s e r v a n t                                     r e l a t i o n s h i p ,                                   r a t h e r                       t h a n             m e r e l y                          a       p r e s u m p t i o n ,

2    “ a             s e r i o u s                    q u e s t i o n                        i s        p r e s e n t e d                             a s            t o       w h e t h e r                            o r             n o t            t h i s              p r i m a

3    f a c i e                    c a s e             c a n         b e              o v e r c o m e                           p r e - t r i a l                       b y              m o t i o n                     f o r                s u m m a r y

 4   j u d g m e n t .                                I d .         a t              3 8 7 .                I n            t h a t        c a s e ,                        t h e              C o u r t                  s t a t e d :

 5

 6                                                [   S   ]   u   m m a         r    y   j u       d g m e                n t      p r o c            e     e   d i n g s                 d    o        n   o     t        i        n v o l v e
 7                                                f   i   n   d   i n g         s      o f         f a c t                  o    r w e i              g     h   i n g o                 f      e v      i   d     e n      c        e .     T h e y
 8                                                w   e   r   e     n o         t      d e s       i g n e                d      t o m a              t     c   h s t a                 t u    t o      r   y       “      p        r i m a
 9                                                f   a   c   i   e ”           c    a s e s         a g a                i n    s t r e              b     u   t t i n g                 p    r o      o   f       o      r          t o
10                                                d   e   t   e   r m i         n    e w h         e t h e                r      a p a r              t     y     h a s                 c a    r r      i   e     d        t        h e
11                                                r   e   q   u   i s i         t    e b u         r d e n                  o    f p r o              o     f   .     T h               e y      a      r   e       m      e        r e l y t o
12                                                d   i   s   p   o s e              o f l         e g a l                  q    u e s t i            o     n   s u p o                 n      u n      d   i     s p      u        t e d
13                                                f   a   c   t   s .
14
15
16
17   I d .                a t        3 8 8 .                  A n d            f u r t h e r :
18
19
20
21                                                [   S   ]   u m m a r y j u d g m e n t i                                            s n o t o r d i n a r i l y t h e p r o p e r
22                                                p   r   o   c e d u r e f o r d e t e r m                                            i n i n g w h e t h e r a p r i m a f a c i e
23                                                c   a   s   e h a s o r h a s n o t                                                  b e e n o v e r c o m e b y
24                                                c   o   u   n t e r v a i l i n g e v i d e                                          n c e .
25
26
27
28   I d .                a t        3 8 9 .                  T h e            C o u r t                d i s c u s s e d                             i n            t h a t                c a s e              t h e                  a p p l i c a t i o n                             o f
                                                                                                                                                                                                                                                                                    3
29   T e n n .                    C o d e             A n n .             §          5 5 - 1 0 - 3 1 1                           t o    m o t i o n s                           f o r               d i r e c t e d                              v e r d i c t s                         a s

30   w e l l                 a s          m o t i o n s                   f o r              s u m m a r y                       j u d g m e n t                       a n d                o b s e r v e d                             t h a t              t h e            d e n i a l

31   o f             a       m o t i o n                  f o r           s u m m a r y                      j u d g m e n t                          d o e s               n o t              m e a n                  t h a t                  t h e          c a s e                 m u s t

32   b e             s u b m i t t e d                        t o         t h e              j u r y .


                             2
                                 W h e    n       e n a c t e d               i n          1 9 2 1 ,     t h      e         s t a t    u t    e             p r o    v i    d e     d       t h     a t         p r     o o     f           o f       o w    n e r    s h     i p       o f     a
     v   e   h   i       c l e      w a       s “ p r i m a           f        a c       i e e v i      d e n         c    e , a n      d         r       a i s [     e d    ]          a    p r     e s    u    m p     t i        o   n    ” t       h a    t t      h e
     v   e   h   i       c l e      w a       s d r i v e n           w        i t       h t h e        c o n         s    e n t o      f         t       h e o       w n    e r        .       1    9 2    1       T    e n        n   .       P u    b .      A c    t s       c h .
     1   6   2   .           I    n 1         9 5 7 , t h e           s        t a       t u t e w      a s           a    m e n d e    d         b       y a d       d i    n g          t h e         p   r    o v     i s        i   o    n t       h a    t “      p r     o o f o f
     o   w   n   e       r s h    i p         . . . s h a             l        l         b e p r i      m a           f    a c i e      e v       i       d e n c     e ”       t       h a t        t h    e       v    e h        i   c    l e       w a    s “      b e     i n g
     o   p   e   r       a t e    d b         y t h e o w n           e        r ,          o r b y       t h         e      o w n e    r ’       s          s e r    v a    n t        , f o        r      t    h e        o       w   n    e r ’     s      u s e       a    n d
     b   e   n   e       f i t      a n       d w i t h i n           t        h e          c o u r s   e a           n    d s c o      p e               o f h       i s       e       m p l o      y m    e    n t     . ”                 1 9 5     7      T e n    n .       P u b .
     A   c   t   s         c h    . 1         2 3 .

                             3
                               S e e a l s o H a g g a r d v . J i m C l a y t o n M o t o r s , I n c . , 2 1 6 T e n n . 6 2 5 , 3 9 3 S . W . 2 d
     2 9 2               ( 1 9 6 5 ) ( f o u n d j u d g m e n t t h a t t r i a l c o u r t s h o u l d h a v e d i r e c t e d v e r d i c t s f o r
     t h e               d e f e n d a n t t o b e e r r o r ) .




                                                                                                                                              - 7 -
 1                               T   h   e     o v   e   r r u l   i   n g     o f a         m o   t i o n       f   o   r       s   u
                                                                                                                                     m m a       r y j u       d g m e n t
 2                               d   o   e s     n   o   t n e     c   e s s   a r i l     y m     e a n t       h   a   t       t   h
                                                                                                                                     e c         a s e w       i l l g o
 3                               t   o     a     j   u   r y a     t     a     t r i a     l ,     b e c a u     s   e       t   h   e e v       i d e n c     e
 4                               a   d   d u   c e   d     a t     t   r i a   l   m a     y b     e s i g       n   i   f   i   c   a
                                                                                                                                     n t l       y d i f       f e r e n t
 5                               f   r   o m     t   h   a t c     o   n t a   i n e d       i n     a f f i     d   a   v   i   t   s o r
 6                               d   e   p o   s i   t   i o n s       h e a   r d p       r e -   t r i a l         o   n       s   u
                                                                                                                                     m m a       r y j u       d g m e n t
 7                               p   r   o c   e e   d   i n g s   .       A   l l t       h a t     t h e       o   v   e   r   r   u
                                                                                                                                     l i n       g o f         a
 8                               m   o   t i   o n       f o r     s   u m m   a r y       j u d   g m e n t         i   n   d   i   c
                                                                                                                                     a t e       s i s         t h a t
 9                               t   h   e     c a   s   e s h     o   u l d     p r o     c e e   d f u r       t   h   e   r   .     W h       e t h e r       i t
10                               w   i   l l     e   v   e r g     o     t o     a j       u r y     o r w       h   e   t   h   e r i t           w i l l       b e
11                               d   i   s p   o s   e   d o f         o n     d i r e     c t e   d v e r       d   i   c   t     p u r s       u a n t       t o
12                               R   u   l e     5   0   , T e     n   n .     R . C       i v .     P . ,       d   e   p   e   n d s u         p o n t       h e
13                               r   e   c o   r d       d e v e   l   o p e   d a t         t r   i a l .
14
15
16
17   I d .     a t     3 8 8         ( c i t a t i o n s               o m i t t e d ) .
18
19
20
21                               T h e         C o u r t         i n     H a m r i c k           s t o p p e d           s h o r t           o f       h o l d i n g         t h a t       p r o o f

22   o f     o w n e r s h i p             w i l l         d e f e a t         a     m o t i o n         f o r       s u m m a r y               j u d g m e n t           i n     e v e r y

23   c a s e ,       s t a t i n g ,             “ T h e r e           m a y       b e     s o m e       i n s t a n c e s                 w h e r e         s u m m a r y

24   d i s p o s i t i o n               c o u l d         b e     w a r r a n t e d . ”                 I d .       a t         3 8 9 .           H o w e v e r ,           t h e       r e c o r d

25   i n     t h e     c a s e           b e f o r e         t h e       C o u r t         d o e s       n o t       s h o w             t h i s       t o     b e     a     c a s e       i n

26   w h i c h       s u m m a r y             j u d g m e n t           i s       w a r r a n t e d .               T h e           e v i d e n c e           d o e s       n o t       s h o w

27   t h e     p u r p o s e             o f     t h e       t r i p       o n       w h i c h       t h e       o w n e r ’ s               e m p l o y e e           w a s       d r i v i n g

28   t h e     o w n e r ’ s             v e h i c l e .               K i r k       h a d       D u n c a n ’ s             e x p r e s s e d               p e r m i s s i o n           t o

29   o p e r a t e         t h e         v e h i c l e           d u r i n g         w o r k ,       t r a v e l l i n g                   t o     a n d       f r o m       w o r k ,       a n d

30   t r a n s p o r t i n g               o t h e r         e m p l o y e e s             t o     a n d       f r o m           w o r k .             T h e     p r o h i b i t i o n s             o n

31   t h e     u s e       o f       t h e       v e h i c l e           s t a t e d         b y     D u n c a n             i n         h i s     d e p o s i t i o n             a n d

32   a f f i d a v i t           d o       n o t         n e c e s s a r i l y             p r o s c r i b e             K i r k ’ s             o p e r a t i o n           o f     t h e

33   t r u c k       a t     t h e         t i m e         o f     t h e       a c c i d e n t           i n     t h e           c o u r s e           a n d     s c o p e         o f     h i s

34   e m p l o y m e n t .                 F o r         e x a m p l e ,           K i r k       w a s     a u t h o r i z e d                   b y     D u n c a n         t o     m a k e

35   p r e l i m i n a r y               a r r a n g e m e n t s               r e g a r d i n g           “ p r i v a t e                 w o r k . ”           T h e       w o r k i n g

36   a r r a n g e m e n t               b e t w e e n           D u n c a n         a n d       K i r k       i n d i c a t e               t h a t         K i r k       h a d     d u t i e s

37   b e y o n d       t h e         p e r f o r m a n c e               o f       t h e     c o n t r a c t s               w i t h         D u n c a n ’ s           c u s t o m e r s .




                                                                                                   - 8 -
 1   K i r k     w a s     o b l i g a t e d         t o       k e e p     t h e       c h a i n         s a w s       a n d     o t h e r       e q u i p m e n t         i n

2    o p e r a t i n g         c o n d i t i o n ,         h e     w a s       r e q u i r e d           t o     f i n d       c o n v e n i e n t         l o c a t i o n s

3    a t     w h i c h     t o     p a r k       t h e     v e h i c l e s ,           a n d       h e     w a s       r e s p o n s i b l e           f o r     s e e i n g

4    t h a t     h i s     c r e w       w a s     a v a i l a b l e           f o r       w o r k .           I n     s u m m a r y ,         h e     w a s

5    r e s p o n s i b l e         f o r     a l l       t h e     d u t i e s         i n c i d e n t           t o     h i s       j o b     a s     f o r e m a n       f o r

6    a n     a b s e n t e e       o w n e r .           A s     t o     t h o s e         d u t i e s ,         K i r k       h a d     a t     l e a s t       i m p l i c i t

7    p e r m i s s i o n         t o     u s e     t h e       p i c k u p       t r u c k .             T h e       “ a g e n c y       r e l a t i o n s h i p           d o e s

8    n o t     r e q u i r e       a n     e x p l i c i t         a g r e e m e n t ,             c o n t r a c t ,           o r     u n d e r s t a n d i n g

 9   b e t w e e n       t h e     p a r t i e s . ”             H a r b e n         v .     H u t t o n ,           7 3 9     S . W . 2 d       6 0 2 ,       6 0 6     ( T e n n .

10   C t .     A p p .     1 9 8 7 )       ( c i t i n g         E l e c t r i c           P o w e r       B d .       o f     M e t r .       G o v ’ t .       v .     W o o d s ,

11   5 5 8     S . W . 2 d       8 2 1 ,     8 2 4       ( T e n n .       1 9 7 7 ) .             T h e       e v i d e n c e         p r e s e n t e d         o n     t h e

12   m o t i o n       f o r     s u m m a r y       j u d g m e n t           i s     n o t       c o n c l u s i v e           p r o o f       t h a t       K i r k     w a s

13   n o t     a c t i n g       w i t h i n       t h e       c o u r s e       a n d       s c o p e         o f     h i s     e m p l o y m e n t           a t     t h e

14   t i m e     o f     t h e     a c c i d e n t .

15

16                                                                                          I V

17

18                             T h e     j u d g m e n t s         o f     t h e       t r i a l         c o u r t       a n d       C o u r t       o f   A p p e a l s         a r e

19   r e v e r s e d ,         a n d     t h e     c a s e       i s     r e m a n d e d           t o     t h e       t r i a l       c o u r t       f o r     f u r t h e r

20   p r o c e e d i n g s .

21

22                             C o s t s     a r e       t a x e d       t o     t h e       d e f e n d a n t           B e l t o n         D u n c a n .

23

24                                                                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
25                                                                                                 R e i d , J .
26
27   C o n c u r :
28
29   A n d e r s o n , C . J . , D r o w o t a ,                       B i r c h ,
30       a n d H o l d e r , J J .




                                                                                           - 9 -